173 Kan. 506 (1952)
249 P.2d 688
DONALD F. BURTON, Appellant,
v.
WESTERN IRON AND FOUNDRY COMPANY, and HARTFORD ACCIDENT AND INDEMNITY COMPANY, Appellees.
No. 38,711
Supreme Court of Kansas.
Opinion filed November 8, 1952.
Theo. R. Gardner, of Wichita, argued the cause, and Fred C. Helm, of Wichita, was with him on the briefs for the appellant.
*507 Robert M. Partridge, of Wichita, argued the cause, and George Siefkin, George B. Powers, Samuel E. Bartlett, Carl T. Smith, John F. Eberhardt, Stuart R. Carter and Robert C. Foulston, Jr., all of Wichita, were with him on the briefs for the appellees.
The opinion of the court was delivered by
PRICE, J.:
This is a workmen's compensation case, and the only question is whether the judgment of the trial court denying recovery is sustained by the evidence.
While employed by respondent in doing heavy work claimant gradually developed a soreness in his right arm. The evidence is rather hazy and indefinite concerning just how or when the condition developed. In our view of the case we consider it unnecessary to encumber this opinion with a detailed summary of the evidence, and it is sufficient to state that all of the competent medical testimony was to the effect the soreness in claimant's arm was entirely unrelated to trauma. The commissioner found that claimant failed to prove personal injury by accident arising out of and in the course of his employment and denied recovery.
On appeal, the lower court, after correcting one of the findings as to a date, and which is immaterial, approved and adopted the findings and ruling of the commissioner. Claimant has appealed.
The statute, G.S. 1949, 44-556, provides that an appeal to this court in a workmen's compensation case is limited to questions of law, and it has been said many times that this means, so far as the facts are concerned, this court's duty is to determine whether the trial court's findings are supported by any substantial, competent evidence. (Davis v. Braun, 170 Kan. 177, 223 P.2d 958; Shue v. LaGesse, 173 Kan. 309, 245 P.2d 966.)
From an examination of the record it is clear that the ruling of the trial court is amply sustained by the evidence. In fact, we find no evidence which would support a ruling to the contrary.
Two other matters discussed in claimant's brief have been noted, but require no mention.
The judgment of the lower court was correct and is affirmed.